DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 14 February 2022 has been received and made of record.  Claims 1, 8, and 15 have been amended.  Claims 3, 10, and 17 have been cancelled. Claims 21-23 have been added. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 23
A non-transitory computer-readable medium storing a computer program, wherein execution of the computer program is for: 
receiving, at one or more computing devices, messages associated with provider objects representing items provided by one or more provider systems, the messages having more than one format; 8Appl. No. 16/656820 Reply to Office Action of November 17, 2021 
storing, at one or more memories, harmonized objects corresponding to the messages, the harmonized objects generated using one or more mappings of harmonized data of the harmonized 
extracting, at the one or more computing devices, from the harmonized objects, for a given machine learning model, given machine learning training data; 
generating, at the one or more computing devices, for the given machine learning model, using the given machine learning training data, at least one machine learning classifier; and 
providing, by the one or more computing devices, the at least one machine learning classifier to the given machine learning model at a server configured to implement the given machine learning model on received provider objects,[[,]]
wherein the provider objects comprise one or more of New Distribution Capability (NDC) offers and Edifact recommendations.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 15 in particular, wherein the given machine learning training data comprises input and output extracted from the messages, the input comprising data from a message corresponding to a response for the items provided by the one or more provider systems, and the output comprising respective data corresponding to a request that resulted in the response in combination with other elements recited in the claims.


The prior art of record fails to disclose, suggest, or teach claims 21, 22, and 23 in particular, wherein the provider objects comprise one or more of New Distribution Capability (NDC) offers and Edifact recommendations in combination with other elements recited in the claims.
As the closest prior art Millius shows messages that are received by a training computing system from a client computing system. The messages or provider objects may be of different formats of text, chat, or email provided by text-based applications or provider systems. The message data is stored by the training computing system for training data. ([0085]; [0083], lines 1-7) However, Millius fails to show the above identified limitation which details the provider objects. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451